Title: Order of March, 14 June 1777
From: Washington, George
To: 

 

Order of march June 14, 77 Middlebrook

The whole army to be under arms exactly at  oClock, the tents to be immediately struck and the waggons loaded. The regiments to be told of into grand and sub. divisions and to march at half distance. The officers to be posted at their proper places. The Brigadiers at the head of their Brigades, The Major Generals at the head of their divisions.
The whole army to be in readiness to march, exactly at the time appointed, is this position, to wait the orders of the Major General of the day for moving that the whole army may march together—The Vanguard to consist of 40 Light horse and one brigade of foot under the command of Brigadier Muhlenburg to advance about 2½ Miles in front of the Army—to march about an hour before the troops are order’d to be in readyness, Reconnoitring parties to be sent some distance in front and upon the flanks to examine all the roads and Suspected places where ambushes may be concealed—The pioneers to march between the light parties in front of the Vanguard and to make such repairs in the Bridges and roads as are necessary to afford an easy and safe passage to the army. The Vanguard to take their Artillery with them, and to advance from the right. The army to march in the following order advancing from the right by subdivisions, General Weedens Brigade first, then Woodfords, Scotts, Waynes, then DeHaws’s, Conways, and Maxwells. The Artilery annex’d to the Brigades to march in the order it is now posted in the lines, Maxwells brigade to form the rear guard, one quarter of which is to march in the rear of the rest about half a mile to pick up straglers—A detachment of 30 light dragoons to form a part of the rear guard, Colonel Morgans light infantry, to cover the left flank of the army, exclusive of which, Each Brigade to furnish a party of 90 men properly officered to keep on the enemy’s flank, and to be under the command of the field officer of the day. The Park of artilery to march in the center of the reserve or second line. no soldier on the march to leave his ranks to fetch water, but if necessity should oblige any to quit their places, they are to leave their arms with the Battn, a non commis’d officer to go with them and see that they return to their proper places. Great attention must be paid, in passing difficult defiles, that the men may pass them briskly, if necessary by files and then form by subdivisions, as soon as the road will permit. the head of the collumn to move slow, as soon as they have passed the defile, untill the rear has gain’d it also—if it should be necessary to halt the troops to refresh the men—The Maj. General leading the collumn, must fix on a proper peice of ground where the battalions are to draw up in the rear of each other in the order they march’d, the arms and

packs to be grounded, an the rolls call’d—the signal for marching, to be a ruff beat by the drummers of the first Battalion, at the head of the Collumn. This to be followed by the Battalions from front to rear, The Packs to be taken up, the arms shouldered, the rolls call’d, and the Battalions to march off in the order before mention’d. The officers always to march with their divisions, allowing their men to shift their arms from shoulder to shoulder to ease them, but to keep the muzzels up to prevent accidents. The Major General of the day will fix upon the ground to encamp on. The Quarter Master Genl with the regtl Quartermasters to mark out the ground, for each Brigade and battaln, the whole army to encamp in two lines. Greens division on the right—Lord stirlings on the left, of the front Line, General Stephens on the right and Genl Lincolns on the left of the second line. the scouts to reconnoiter three miles round the camp. The Brigadier of the Day to fix, the place, and Post the out sentries and guards, which are to be given by Brigades instead of the line, the Park of artilery to form in the center, between the first and second lines, which regiment to be furnished, with waggons according to their strength, to carry their tents, Potts, and camp kettles, a waggon with four horses to be allowed for this purpose, to not less then 120, or more than 150 Men—other regimental waggons to go with the collumn of camp equipage—The regimentl Women to go with these waggons—The waggons loaded with the Tents to march in the rear of each Brigade, to which they belong, upon the approach of the enemy on the march, the baggage waggon to march out of the lines into the rear about three or four hundred yards, & there wait for orders. All the waggons of the army, except those employ’d in carrying the tents to parade near the quarter Mas. Genl to be form’d into a Park in the following order—The commander in chief forms the front of the collumn, The Adjt Genl the Pay Master Genl and Muster Mas. Genl next in order. The Baggage of divisions, in the order the line marches, The Majr Generals in front, The Brigadiers in front of the baggage of their respective brigades.
The regimental Waggons to have a guard of a serjt and six privates, those to be least fit for duty of any in the regiments—each Brigadier to appoint a subaltern to command the whole regimental guards—each division to appoint a Captain to command the escort for the Baggage of the division. The General of the day to appoint a field officer to command the guard for the escort to the collumn of Brigades. The Quarter Mas. General, commanding military stores, and Commissary General each to be furnished, with a subaltern officer, a serjeant & 20 men to guard the stores in their several departments from the line. The Hospital department, to be furnished with a serjt and 10 Privates as a guard from the line. The Waggons in the Quarter Mas. department to

march next to the Baggage, the military stores next, then the Provision, and the flying hospital in the rear of it marches in the same collumn with the Baggage—This collumn to be under direction of Colo. Mifflin, to halt at such places as the Qr Mas. General directs—no Waggoners on any Pretence whatever to go out of the line or rank to which he belongs or is assign’d him, not stop his Waggon to water his horses unless the commanding officer of the collumn gives orders for a halt. If any Waggon happens to break down on the march, it must be moved out of the line immediately.
The Qr Mas. Genl should have spare Waggons to take the load of such broken Waggons wherever the collumn of baggage haults. They are to be drawn up in several lines, in the rear of each other in the order they march.
No Waggoner to leave his waggon, or unlink his horses, but to be in readiness to receive the orders of the commanding officer of the collumn. The Waggon masters to attend the orders of their several division, and to pay due attention to the orders given by their superiors, When the baggage waggons of the army arrive at the ground which the Qr Mas. Genl has previously directed they are to be drawn up in the following order. First his Excellency the commander in chief on the right of the whole, then General Greens division Lord stirling, Genl Lincolns, Genl Stephens—The Qr Mas. Genl Comissary of Military stores, Commissary Genl and Hospitals, taking care to leave proper intervals between each division when the ground will admitt, so that they may move off to the right or left, without confusion; should the army march to the left instead of the right, the order of march to be reversed.
